Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Ng Reg. No. 72104 on 11/02/2021. 

The following claims have been amended as follows: 


1. (Currently Amended) A computer-implemented system for natural language processing, the system comprising: 
at least one memory and at least one processor configured to provide a domain-specific natural language processing engine, the domain-specific natural language processing engine configured for: 
obtaining a content item matrix including word data from a plurality of content items; 
with a natural language processing topic model, generating from the content item word matrix a corpus of themes and a plurality of theme tokens associated with each theme in the corpus of themes;
when each of the plurality of theme tokens associated with a first theme in the corpus of themes fails to match any of a plurality of domain-specific keywords: 
modifying the content item matrix to remove word data for at least one dominant content item for the first theme; and 
regenerating from the modified content item word matrix the corpus of themes and the plurality of theme tokens associated with each theme in the regenerated corpus of themes with the natural language processing topic model; 
ranking themes from the regenerated corpus of themes based on relative distributions of the theme tokens of the respective themes in the regenerated corpus of themes; 
generating domain-specific output text for one or more of the ranked themes; and
generating signals for communicating the domain-specific output text.  

8. (Canceled) 

11. (Currently Amended) A method for natural language processing, the method comprising: 
obtaining a content item matrix including word data from a plurality of content items; 
with a natural language processing topic model, generatinq from the content item word matrix a corpus of themes and a plurality of theme tokens associated with each theme in the corpus of themes; 
when each of the plurality of theme tokens associated with a first theme in the corpus of themes fails to match any of a plurality of domain-specific keywords: 
modifying the content item matrix to remove word data for at least one dominant content item for the first theme; and 
regenerating from the modified content item word matrix the corpus of themes and the plurality of theme tokens associated with each theme in the regenerated corpus of themes with the natural language processing topic model; 
ranking themes from the regenerated corpus of themes based on relative distributions of the theme tokens of the respective themes in the regenerated corpus of themes; 
generating domain-specific output text for one or more of the ranked themes; and
generating signals for communicating the domain-specific output text.  

20. (Currently Amended) A non-transitory, computer-readable medium or media having stored thereon computer executable instructions which when executed configure at least one processor for: 
obtaining a content item matrix including word data from a plurality of content items; 
with a natural language processing topic model, generating from the content item word matrix a corpus of themes and a plurality of theme tokens associated with each theme in the corpus of themes; 
when each of the plurality of theme tokens associated with a first theme in the corpus of themes fails to match any of a plurality of domain-specific keywords: 
modifying the content item matrix to remove word data for at least one dominant content item for the first theme; and 
regenerating from the modified content item word matrix the corpus of themes and the plurality of theme tokens associated with each theme in the regenerated corpus of themes with the natural language processing topic model; 
ranking themes from the regenerated corpus of themes based on relative distributions of the theme tokens of the respective themes in the regenerated corpus of themes;
generating domain-specific output text for one or more of the ranked themes; and
generating signals for communicating the domain-specific output text.  


The following is an examiner’s statement of reasons for allowance:

In addition to Remarks filed 09/24/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 11 and 20 when taken in the context of the claims as a whole.  Specifically, the combination obtaining a content item matrix with word data from a plurality of content items, with a natural language topic model, with generating a corpus of themes and theme tokens associated with each theme in the corpus of themes, with when each token associated with a theme in the corpus of themes fail to match any of the plurality of domain specific keywords: modify the matrix to remove word data for at least one dominant content item for the first theme, with regenerating from modified content item word matrix the corpus of themes and the tokens with the natural language processing topic model, with ranking themes from the corpus based on relative distributions of the theme tokens of the respective themes, with generating domain-specific output text for the ranked themes and generating signals for communicating the domain specific output text.
At best the prior arts of record, specifically, 2006/0190241 A1 (Goutte) teaches natural language processing with topic models (page 1, paragraph 7, page 2, paragraphs 17, 22, 23, 24). remove word data for at least one dominant content item for the first theme (page 6, paragraph 62). U.S. Patent No. 7,184,948 B2 (Chalabi) theme tokens associated with each theme in the regenerated corpus of themes with the natural language processing topic model (column 5, lines 55-65)
Newly cited art Natchu; Vishnu Priya (US 11151203 B2) teaches building a term matrix from crawled content that looks at old/know terms (see Col. 26 Ln. 49-67). Perkins; Jacob A. et al. (US 20160357851 A1) teaches a natural language search with extracted classification words (see ¶37 Fig. 4A)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, 
Thus, claims 1, 11 and 20 are allowed over the prior art of record.
Claims 2-7, 9-10 and 12-19 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks on 09/24/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BEAU D SPRATT/Primary Examiner, Art Unit 2143